EXHIBIT 10.3
 
December 15, 2012


Formal Addendum to “Exclusive Technology Rights Agreement”
(Original Agreement dated January15, 2012):




BETWEEN:
 
VORTEX ENERGY RESEARCH INC., of
CANADA
 
(Hereinafter referred to as "the Inventor")
 
OF THE FIRST PART


AND:
 
ESSENTIAL INNOVATIONS TECHNOLOGY CORP.,
A company duly incorporated under the laws of the State of Nevada,
(Hereinafter referred to as "Essential")
 
OF THE SECOND PART


MUTUAL DEFINITION AND UNDERSTANDING:


A. In January of the year 2012 the parties, as referred above, executed and
formally entered into an “Exclusive Technology Rights Agreement” (the “Original
Agreement”), dated January 15, 2012. The parties hereby agree and consent, that
said Agreement did not properly reflect the original intent of the parties and
therefore is hereby amended and restated as of this date of December 15, 2012,
by way of this Formal Addendum to the Original Agreement. The parties agree that
said Original Agreement shall now be associated directly with this Addendum
whereby the following clarification will take precedence:


AMENDMENT A


Original Contract Terms:


ARTICLE 2 –EXCLUSIVE TECHNOLOGY RIGHTS COMPENSATION SCHEDULE
(ROYALTIES, STOCK/OPTIONS AND CASH)


e) R&D and Commercialization Funding Budget - Essential agrees here to provide
the following funding to VER for the use of prototyping and commercialization of
the Technology by VER, such funding to be released as follows:  $100,000 CASH on
or before January 1, 2013, to be used for further prototyping and completion of
proof of concept testing along with patent search, analysis and patent filing
costs; then another $400,000 CASH will be provided on or before June 1, 2013,
but not earlier than April 30, 2013, in order to then complete their required
R&D, and engage a full field-test program with no less than 3 separate sites in
3 different global geographic locations.  Following this the Company will work
with the inventors to bring it to a state ready for manufacturing and full-scale
commercialization. Following this it would then be the target date that as at
December 31st, 2013, Essential would then retain VER under a separate agreement
as design and manufacturing consultants and would plan to complete a larger
financing round solely for manufacturing, marketing, and distribution.


 
1

--------------------------------------------------------------------------------

 
Amended Contract Terms in full force and immediate effect:


ARTICLE 2 –EXCLUSIVE TECHNOLOGY RIGHTS COMPENSATION SCHEDULE
(ROYALTIES, STOCK/OPTIONS AND CASH)


e) R&D and Commercialization Funding Budget - Essential agrees here to use its
“best efforts” to provide the following funding to VER for the use of
prototyping and commercialization of the Technology by VER, such funding to be
released provided as follows: if/when available up to a total of no more than
$500,000 with partial amounts of such funding being potentially first released
no earlier than May 15, 2013, and continuing onwards to a period no later than
October 31, 2014, in order to then complete their required R&D, and to
facilitate engagement of a full field-test program with no less than 3 separate
sites in 3 different global geographic locations for each of the two (2)
technologies.  Following this the Company will work with the inventors to bring
it to a state ready for manufacturing and full-scale commercialization.
Following this it would then be the target date that as at December 31st, 2014,
Essential would then retain VER under a separate agreement as design and
manufacturing consultants and would plan to complete a larger financing round
solely for manufacturing, marketing, and distribution.


(i)  
It is understood and agreed between the parties that the payment of the stock
and options granted herein to the inventor constitutes full and final settlement
for the exclusive rights to the technology set as described and defined within
this contract document, and that the “R&D and Commercialization Funding Budget”
(Article 2 Item e), is solely and specifically recognized as a potential “best”
efforts” contribution by Essential to the Inventor.

(ii)  
It is further understood and agreed between the parties that if at any point
during the on-going development program it is determined that any of the
technologies may ultimately not look to be commercially viable, that any such
further potential R&D funding as previously described will immediately cease and
no longer be provided.  In such regards a technology assessment will be
completed for each and every $50,000 that may be invested into the R&D efforts
to monitor and ensure that mutually agreeable milestones and successes are being
achieved before additional funding may occur.

 
 
2

--------------------------------------------------------------------------------

 


This FORMAL AMENDMENT to the Original “Exclusive Technology Rights Agreement”
dated January 15, 2012, takes immediate effect as of the date referenced and
contained herein such date being December 15, 2012.


IN WITNESS WHEREOF the parties hereto have executed this Formal Addendum to the
Original Agreement as of the day and year first written above.






SIGNED, SEALED AND DELIVERED




/RICHARDSMCDIARMID/
VORTEX ENERGY RESEARCH
(the “Inventor”)




On behalf of
ESSENTIAL INNOVATIONS
TECHNOLOGY CORP.


/JASONMCDIARMID/                                                      
Authorized Signatory




 

 
3

--------------------------------------------------------------------------------